Andrews, Chief Judge.
In State v. Vines, 226 Ga. App. 779 (487 SE2d 521) (1997), we reversed the trial court’s judgment sustaining Vines’ demurrer and dismissing the indictment against Vines for child molestation. The Supreme Court granted certiorari and reversed the judgment of this Court in Vines v. State, 269 Ga. 438 (499 SE2d 630) (1998). Accordingly, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s judgment granting the demurrer and dismissing the indictment is affirmed.

Judgment affirmed.


McMurray, P. J., Beasley, Smith, Ruffin, Eldridge, JJ, and Senior Appellate Judge Harold R. Banke concur.